DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 10 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the bottle having a resiliently compressible material configured to be squeezed, does not reasonably provide enablement for the squeezable bottle in combination with the pump. The specification states on page 6, lines 4-10, “In an alternative embodiment 68 as shown in Figure 5, the pump 30, switch 38 and power supply 40 may be absent from the pumping unit 24. Additionally, the bottle 12 may be comprised of a resiliently flexible material.”  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the pumping unit with a 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 5, “said plurality of rows of dispensing apertures” lacks a prior antecedent. 
Regarding claim 10, it is unclear how the bottle can be configured to be squeezed while also operating with a pumping unit.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, and 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (WO 2012/128405 A1) in view of Forrester (US 2,571,701).
Lee discloses a salon chemical dispensing assembly being configured to store and precisely dispense a hair treatment chemical, the assembly comprising a bottle (10) for storing a fluid salon treatment; a pumping unit (20) being removably coupled to the bottle (threads 11), the pumping unit (20) being in fluid communication with the bottle (10) when the pumping unit is coupled to the bottle wherein the pumping unit is configured to urge the fluid salon treatment outwardly from the bottle when the pumping unit is turned on; a dispensing nozzle (30) being removably coupled to the pumping unit (24) (Figure 3), the dispensing nozzle (30) being in fluid communication with the bottle when the dispensing nozzle is removably coupled to the pumping unit and when the pumping unit is coupled to the bottle wherein the dispensing unit is configured to have the fluid salon treatment in the bottle pumped into the dispensing nozzle thereby facilitating the dispensing nozzle to dispense the fluid salon treatment (see Figures 105; Abstract).  Lee does not disclose a pick housing being movably coupled to the bottle; and a pick being slidably positioned in the pick housing, the pick being positionable in a stored position having the pick being retracted into the pick housing, the pick being positionable in a deployed position having the pick extending outwardly from the pick housing wherein the pick is configured to be inserted between hairs on the person’s head.  
Forrester teaches a hair styling comb having a pick housing (8) being movably coupled to the comb (6); and a pick (12) being slidably positioned in the pick housing (8), the pick being positionable in a stored position (Figure 1) having the pick being retracted into the pick housing, the pick being positionable in a deployed position 
Regarding claim 2, Lee discloses the  bottle has a neck (11), a top end, a bottom end and an outer wall, the top end being open into an interior of the bottle; and the pumping unit (20) comprises a tube (21) having an upper end and a lower end, the upper end insertably receiving the top end of the bottle (10); a pump (22) being positioned within the tube, the pump having an inlet and an outlet; and a pipe (22c) being fluidly coupled to the inlet (22b) of the pump, the pipe (22c) extending downwardly from the tube wherein the pipe is configured to be submerged in the fluid salon treatment when the tube is positioned on the bottle, the pump producing suction in the pipe when the pump is turned on wherein the pump is configured to pump the fluid salon treatment upwardly through the pipe and outwardly through the outlet of the pump (see Figure 5).
Regarding claim 6, the combination of Lee and Forrester disclose the pick housing has a top end (14), a bottom end (end of opening) and a forward wall extending therebetween, the forward wall being distally positioned with respect to the outer wall of the bottle, the bottom end of the pick housing being open (Forrester Figure 1), the bottom end of the pick housing being aligned with the bottom end of the bottle; and the forward wall has a slot (22) extending into an interior of the pick housing, the slot 
Regarding claim 7, the combination of Lee and Forrester disclose the pick (12) has a bottom end, the bottom end of the pick tapering to a point (see Figure 2), the bottom end of the pick extending outwardly from the bottom end of the pick housing when the pick is positioned in the deployed position (see Figure 2).
Regarding claim 8, the combination of Lee and Forrester disclose the device further comprises a button (14’) being coupled to the pick, the button extending outwardly through the slot (22’) in the pick (see Figure 5).

Claims 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Forrester as applied to claims 1, 2, and 6-8 above, and further in view of Ricco (US 5,909,737).
Regarding claim 3, the combination of Lee and Forrester disclose a switch being slidably coupled to the tube (23, push button slides downward), the switch (23) is electrically coupled to the pump for turning the pump on and off (Abstract). Lee and Forrester do not disclose a power supply comprising at least one battery located within the tube.  Ricco teaches a pump (42) with a power supply (54) located in the tube portion near the switch wherein the power supply is a battery (col. 3, lines 54-56). It would have been obvious to one having ordinary skill in the art before the effective filing date to have the pump of Lee and Forrester be operated by a battery power supply as taught by Ricco to allow for electricity to control the motorized pump.

Claims 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Forrester as applied to claims 1, 2, and 6-8 above, and further in view of Spangnuolo (US 2010/0186762).
The combination of Lee and Forrester disclose the dispensing nozzle having a lower end and a top end (see Figure 1) and the lower end insertably receiving the upper end of the tube such that the lower end is in fluid communication with the outlet of the pump (see Figure 5) and the top end of the dispensing nozzle has a plurality of dispensing apertures (31c) each extending into an interior of the dispensing nozzle wherein each of the dispensing apertures is configured to have the fluid salon treatment flow outwardly therethrough when the pump is turned on, the dispensing apertures being spaced apart from each other and being arranged into a row extending along an entire width of the top end of the dispensing nozzle (see Figure 3). 
Lee and Forrester do not disclose the lower end being rounded and being open, the dispensing nozzle flaring outwardly between the lower and top ends such that the top end of the dispensing nozzle has an elongated width with a plurality of rows. Spangnuolo teaches a dispensing comb having the lower end being rounded and being open, the dispensing nozzle flaring outwardly between the lower and top ends such that the top end of the dispensing nozzle has an elongated width with a plurality of rows (see Figure 1). It would have been an obvious matter of design choice to have the comb head of Lee and Forrester flare outwardly between the lower end and top end as taught by Spagnuolo, since applicant has not disclosed that the shape of the comb head solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with the comb head of Lee.
.

Claims 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (WO 2012/128405 A1) in view of Forrester (US 2,571,701), Ricco (US 5,909,737), and Spagnuolo (US 2010/0186762). 
Lee discloses a salon chemical dispensing assembly being configured to store and precisely dispense a hair treatment chemical, the assembly comprising a bottle (10) for storing a fluid salon treatment; a pumping unit (20) being removably coupled to the bottle (threads 11), the pumping unit (20) being in fluid communication with the bottle (10) when the pumping unit is coupled to the bottle wherein the pumping unit is configured to urge the fluid salon treatment outwardly from the bottle when the pumping unit is turned on; a dispensing nozzle (30) being removably coupled to the pumping unit (24) (Figure 3), the dispensing nozzle (30) being in fluid communication with the bottle when the dispensing nozzle is removably coupled to the pumping unit and when the pumping unit is coupled to the bottle wherein the dispensing unit is configured to have the fluid salon treatment in the bottle pumped into the dispensing nozzle thereby 
 Lee does not disclose a pick housing being movably coupled to the bottle; and a pick being slidably positioned in the pick housing, the pick being positionable in a stored position having the pick being retracted into the pick housing, the pick being positionable in a deployed position having the pick extending outwardly from the pick housing wherein the pick is configured to be inserted between hairs on the person’s head.  Forrester teaches a hair styling comb having a pick housing (8) being movably coupled to the comb (6); and a pick (12) being slidably positioned in the pick housing (8), the pick being positionable in a stored position (Figure 1) having the pick being retracted into the pick housing, the pick being positionable in a deployed position (Figure 2) having the pick extending outwardly from the pick housing wherein the pick is configured to be inserted between hairs on the person’s head. It would have been obvious to one having ordinary skill in the art before the effective filing date to have the 
Lee further discloses dispensing nozzle having a lower end and a top end (see Figure 1) and the lower end insertably receiving the upper end of the tube such that the lower end is in fluid communication with the outlet of the pump (see Figure 5) and the top end of the dispensing nozzle has a plurality of dispensing apertures (31c) each extending into an interior of the dispensing nozzle wherein each of the dispensing apertures is configured to have the fluid salon treatment flow outwardly therethrough when the pump is turned on, the dispensing apertures being spaced apart from each other and being arranged into a row extending along an entire width of the top end of the dispensing nozzle (see Figure 3). Lee does not disclose the lower end being 
Lee further discloses a switch being slidably coupled to the tube (23, push button slides downward), the switch (23) is electrically coupled to the pump for turning the pump on and off (Abstract). Lee does not disclose a power supply comprising at least one battery located within the tube.  Ricco teaches a pump (42) with a power supply (54) located in the tube portion near the switch wherein the power supply is a battery (col. 3, lines 54-56). It would have been obvious to one having ordinary skill in the art 
Regarding claim 10, the combination of Lee, Forrester, Ricco, and Spagnuolo disclose embodiments with a compressible material of the bottle (Figure 6 of Spagnuolo). It would have been obvious to one having ordinary skill in the art before the effective filing date to have the bottle of Lee be compressible as taught by Spagnuolo to allow for pressure to be exerted on the bottle to help dispense the fluid.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL RUNNING STEITZ whose telephone number is (571)272-1917.  The examiner can normally be reached on Monday-Friday 8:00am-4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RACHEL R STEITZ/Primary Examiner, Art Unit 3772                                                                                                                                                                                                        
9/21/2021